249 F.2d 958
John W. SCOTT and Amy Scott, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13300.
United States Court of Appeals Sixth Circuit.
Dec. 6, 1957.

Charles K. Rice and John N. Stull, Washington, D.C., for respondent.
PER CURIAM.


1
It appearing that although this case was filed and docketed on June 17, 1957, no brief for the petitioners has been filed;


2
And it further appearing that John W. Scott, one of the petitioners, has now stated in a letter sent to the Clerk of the Court that this petition for review has been abandoned,


3
It is ordered that the petition for review be and it hereby is dismissed.